Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You (US 10157790).

Regarding claim 1. Fig 23 of You discloses A semiconductor device 100 comprising:
a substrate 102 comprising an element isolation region and an active region defined by the element isolation region (col 3, lines 45-48: the region of fin structure being active region); 
a fin-type pattern on the active region, the fin-type pattern extending in a first horizontal direction (col 3, lines 43-44);
a gate electrode 132A on the fin-type pattern, the gate electrode extending in a second horizontal direction that crosses the first horizontal direction;
a capping pattern 134A (see also Fig 19) on the gate electrode;
a source/drain region 122 on at least one side of the gate electrode;
a source/drain contact 140B/140A/154A on the source/drain region and electrically connected to the source/drain region; and
a filling insulating layer 156A on the source/drain contact, the filling insulating layer having a top surface at a same level as a top surface of the capping pattern and including a material containing a carbon (C) atom (col 7, line 2: SiOC).

Regarding claim 2. You discloses The semiconductor device of claim 1, further comprising:
an interlayer insulating layer 120A/120B/120C surrounding each of a sidewall of the capping pattern and a sidewall of the filling insulating layer, the interlayer insulating layer having a topmost surface at the same level as the top surface of the filling insulating layer (Fig 23) and including a material not among materials included in the filling insulating layer (col 5, lines 6-7: SiCN).

Regarding claim 3. You discloses The semiconductor device of claim 2, wherein the interlayer insulating layer is between the gate electrode and the source/drain contact (Fig 23: see 120B).

Regarding claim 4. You discloses The semiconductor device of claim 1, further comprising:
a gate contact 170A configured to penetrate the capping pattern in a vertical direction, the gate contact electrically connected to the gate electrode, wherein the gate contact does not contact the filling insulating layer (Fig 23).

Regarding claim 6. You discloses The semiconductor device of claim 1, wherein the source/drain contact comprises a first portion 140B on the source/drain region and a second portion 154A/140A protruding from the first portion in a vertical direction, and
the capping pattern and the filling insulating layer surround a sidewall of the second portion of the source/drain contact (Fig 23: a sidewall of 154A is surrounded by 134A and 156A).

Regarding claim 7. You discloses The semiconductor device of claim 6, wherein a sidewall of the first portion of the source/drain contact does not contact the filling insulating layer (Fig 23).

Regarding claim 10. You discloses The semiconductor device of claim 1, further comprising:
an etch stop layer 158 on the filling insulating layer and the capping pattern and in contact with each of the filling insulating layer and the capping pattern (Fig 23).

Regarding claim 11. You discloses A method for fabricating a semiconductor device, comprising:
forming, on a substrate 102, an active region extending in a first horizontal direction and an element isolation region defining the active region (col 3, lines 43-48: the region of fin structure being active region);
forming, on the substrate, a dummy gate 118A extending in a second horizontal direction that crosses the first horizontal direction (Fig 3);
forming a source/drain region 122 on at least one side of the dummy gate (Fig 4);
forming a first interlayer insulating layer 120A/120B/120C surrounding a sidewall of the dummy gate;
forming a gate trench 126A by removing the dummy gate (Fig 6);
sequentially forming, in the gate trench, a gate electrode 132A and a capping pattern 134A (Fig 7 – Fig 9);
forming a contact trench 136A on the active region to penetrate the first interlayer insulating layer in a vertical direction and to expose the source/drain region (Fig 10);
forming a contact structure 138/140 to fill the contact trench (Fig 12);
forming a source/drain contact 138A/140A/154A comprising a first portion 138A and a second portion 140A/154A, the second portion protruding in the vertical direction from the first portion, the forming the source/drain contact including etching a part (Fig 14: 152A) of the contact structure (Fig 13 – 15); and
forming a filling insulating layer 156 to completely fill the contact trench (Fig 16), the filling insulating layer including a material different from that of the first interlayer insulating layer (120A/120B/120C is made of SiCN vs 156 is made of SiOC),
wherein a top surface of the filling insulating layer is at a same level as a top surface of the capping pattern (Fig 17).

Regarding claim 12. You discloses The method of claim 11, wherein the top surface of the filling insulating layer is at the same level as a topmost surface of the first interlayer insulating layer (Fig 17).

Regarding claim 14. You discloses The method of claim 11, wherein the forming of the filling insulating layer comprises:
forming the filling insulating layer in the contact trench and on the top surface of the capping pattern (Fig 16); and
etching the filling insulating layer through a first planarization process to expose the capping pattern (Fig17, col 11, lines 30-31).

Regarding claim 17. You discloses The method of claim 11, wherein at least a part of the capping pattern is exposed through the contact trench (Fig 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over You (US 10157790) in view of Yang (US 20190123163).

Regarding claim 9. You discloses The semiconductor device of claim 1 except further comprising: 
first and second nanowires on the active region, the first and second nanowires stacked vertically while being spaced apart from each other, the first and second nanowires extending in the first horizontal direction,
wherein the gate electrode surrounds the first and second nanowires.
However, Fig 1A of Yang discloses first 25 (topmost 25) and second 25 (below 25 the topmost 25) nanowires on the active region, the first and second nanowires stacked vertically while being spaced apart from each other, the first and second nanowires extending in the first horizontal direction (Fig 1A),
wherein the gate electrode 84 surrounds the first and second nanowires.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Yang’s device structure within You’s device for the purpose of providing highly integrates transistor structure with enhanced carrier conductivity and reduced short-channel effects.  

Regarding claim 18. You discloses The method of claim 11 except wherein the forming of the dummy gate on the substrate comprises: 
forming a stacked structure in which first and second semiconductor layers are alternately stacked, the stacked structure on the active region of the substrate; and
forming the dummy gate on the stacked structure.

However, Yang discloses forming a stacked structure 20/25 in which first 20 and second 25 semiconductor layers are alternately stacked, the stacked structure on the active region of the substrate 10 (Fig 4A); and
forming the dummy gate 40/41/42 on the stacked structure (Fig 4A).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Yang’s device structure within You’s device for the purpose of providing highly integrated transistor structure with enhanced carrier conductivity and reduced short-channel effects.  

Regarding claim 19. You in view of Yang discloses The method of claim 18, Yang discloses wherein the forming of the source/drain region on at least one side of the dummy gate comprises:
forming a recess 27 by etching the stacked structure using the dummy gate 40/41/42 as a mask (Fig 5A, [0092]);
etching a part of the first semiconductor layer exposed by the recess (Fig 6A);
forming an internal spacer (Fig 8A) in a portion where the first semiconductor layer is etched (Fig 8A); and
forming the source/drain region 50 in the recess (Fig 10A).

Allowable Subject Matter
Claim 20 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20. the cited prior art including Tsai (US 11069784) of record does not teach or fairly suggest, along with the other claimed features, “etching a part of the gate contact and the second interlayer insulating layer through a second planarization process to expose the capping pattern; a top surface of the filling insulating layer is at a same level as each of the top surface of the capping pattern and a top surface of the first interlayer insulating layer”.

Claims 5, 8, 13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a top surface of the gate contact is at the same level as the top surface of the filling insulating layer”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the top surface of the capping pattern on the active region is at the same level as the top surface of the capping pattern on the element isolation region”.

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “etching a part of the capping pattern formed on each of the active region and the element isolation region, and a top surface of the capping pattern on the active region is at a same level as the top surface of the capping pattern on the element isolation region”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “etching a part of the gate contact and the second interlayer insulating layer through a second planarization process to expose the capping pattern”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826